Citation Nr: 1020968	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  00-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for a pigment 
deposit in the left eye (left eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1996 to 
March 1999, from September 2001 to March 2002, and from April 
to June 2003, along with other periods of active and inactive 
duty training.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted service connection for the left eye disability 
and assigned an initial noncompensable (0 percent) rating 
retroactively effective from March 5, 1999.  The Veteran's 
appeal is for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals 
her initial rating, VA must consider whether she is entitled 
to a "staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).

In an effort to give sworn testimony in support of her claim, 
the Veteran submitted a statement in July 2000 requesting a 
hearing before the Board in Washington, D.C.  But in January 
2007 she indicated that she no longer wanted a hearing before 
the Board.  So her hearing request has been withdrawn.  38 
C.F.R. § 20.702(e) (2006).  Her representative, however, 
submitted additional written argument in March 2007.

In May 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  In August 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.



The Veteran also submitted a notice of disagreement (NOD) in 
April 2007, through her representative, initiating an appeal 
in response to a September 2006 decision of the RO in 
Providence - which then had jurisdiction, denying an 
additional claim for service connection for residuals of an 
excision of a lipoma on the left shoulder.  The Board 
remanded this additional left shoulder scar claim to the AMC 
to issue a statement of the case (SOC), as indicated as the 
appropriate disposition in Manlincon v. West, 12 Vet. App. 
238 (1999).  But after the AMC issued an SOC in August 2009 
addressing this additional issue, the Veteran did not 
subsequently perfect her appeal of this additional claim by 
also filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  So this additional claim 
is not before the Board.


FINDINGS OF FACT

1.  The Veteran does not have loss of visual acuity of 20/40 
or worse in one eye and 20/50 or worse in the other.  There 
also is no visual field loss.

2.  As well, she does not have pain, rest-requirements, 
episodic incapacity, or active pathology of an unhealed eye 
injury, especially not due to a pigment deposit in her left 
eye.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the left eye disability.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1 - 4.14, 4.84a, 
Diagnostic Codes 6099-6009, 6078, 6079, 6080 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2002, August 2003 and November 2005.  These letters informed 
her of the evidence required to substantiate her claim and of 
her and VA's respective responsibilities in obtaining 
supporting evidence.  Since her downstream claim for a higher 
initial rating was appealed directly from the initial rating 
assigned following that grant of service connection, no 
further § 5103(a) notice is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, once a NOD has been filed, 
for example contesting the disability rating assigned, the 
notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding 
rating decisions and SOCs control as to the further 
communications with her, including as to what evidence 
is necessary to establish a more favorable decision with 
respect to downstream elements of her claim.  And the RO 
provided this required SOC in October 1999 discussing the 
reasons and bases for not assigning a higher initial rating 
and citing the governing statutes and regulations.  In 
addition, although not required, a March 2006 Dingess notice 
was sent to her regarding the downstream elements of her 
claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records (STRs) 
and identified VA treatment records to assess the severity of 
her left eye disability.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, a VA compensation 
examination was provided by the AMC, at the Board's request 
on remand, in April 2009, with additional visual field 
testing in July 2009, to assess the severity of the left eye 
disability, so relatively recently.  Significantly, the Board 
is satisfied there was substantial compliance with this and 
other remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).

Consequently, another examination to evaluate the severity of 
this disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  

Analysis

The Veteran contends her service-connected left eye 
disability of pigment deposit is severe, warranting a 
compensable rating.  She has received an initial 0 percent 
rating under DCs 6099-6009.  This disability has been 
analogously rated under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6009, for an unlisted disability involving an 
unhealed injury of the eye.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since the Veteran's claim arises from her disagreement with 
the initial rating assigned following the granting of service 
connection, some additional discussion of the Fenderson case 
is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

During the pendency of the appeal, the criteria for rating 
eye disabilities changed.  However, because the Veteran filed 
her claim prior to December 10, 2008, the appeal will be 
considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 
10, 2008).  Under the applicable criteria, found at 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2008), when the disability is 
in chronic form, it is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
However, as explained, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

A compensable rating for loss of central visual acuity 
requires that corrected vision be 20/40 or worse in one eye 
and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6078, 6079 (2008).  Expanding on this, a 10 
percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes are correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2008).  The ratings increase in 10 percent increments 
according to the levels of vision impairment with the 
greatest award of 100 percent assignable for visual acuity of 
5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6063-6078 (2008).  Compensable ratings of 10 percent and 
higher are also available for impairment of field of vision.  
See 38 C.F.R. § 4.84(a), DC 6080 (2008).

So here, to support her claim for a higher (meaning 
compensable) disability rating under Diagnostic Code 6009, 
the evidence must show a deficiency in the Veteran's best 
corrected visual acuity that is attributable to her service-
connected condition and meets the criteria for at least a 10 
percent rating under Diagnostic Code 6078 or 6079; a 
restriction in her field of vision commensurate with a 10 
percent rating under Diagnostic Code 6080; or pain, required 
rest, or episodic incapacity sufficient to otherwise warrant 
a compensable rating.  See 38 C.F.R. § 4.84(a) (2008).

The Veteran's service treatment records include the report of 
a June 1993 Army Reserve commission examination when she 
mentioned wearing glasses for a history of myopia.  She had 
distant vision of 20/400 bilaterally, correctable to 20/25 in 
her right eye and to 20/20 in her left eye.  Congenital or 
developmental defects, such as refractive error of the eye 
(including myopia), are not diseases or injuries within the 
meaning of applicable legislation and, therefore, generally 
cannot be service connected as a matter of express VA 
regulation in the absence of additional disability due to 
aggravation by a superimposed condition.  38 C.F.R. 
§§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  Here, service connection has only been 
established for the pigment deposit in the Veteran's left 
eye.

A June 1999 VA general examination revealed a "small, 
lightly-pigmented area on the conjunctiva of the right 
[left?] eye."  It was away from the cornea.  The examiner 
specifically stated, however, that the pigmented area was an 
inconsequential finding that did not impair the Veteran's 
vision.

An August 2002 VA eye compensation examination found 
corrected visual acuity of 20/20 bilaterally. There was also 
visual field full to finger count, bilaterally.  The examiner 
noted the Veteran's pigmented epithelium line in the left 
eye, but stated there were no ocular sequelae.

Upon remand by the Board, the AMC provided the Veteran a 
comprehensive VA compensation examination in April 2009, with 
additional visual field testing in July 2009, to assess the 
severity and nature of any eye disability.  Unfortunately for 
the Veteran's claim, the results of this recent testing 
simply do not support her claim for a compensable rating.  
The April 2009 VA examination report stated that on physical 
examination, she showed best corrected distance and near 
acuities of 20/20 in both eyes.  The April 2009 VA examiner 
found "[t]here is no visual field loss or visual acuity loss 
secondary to her cornea melanosis [(i.e., service-connected 
left eye pigment deposit disability)]."  The examiner noted 
she had a non-service connected eye disorder of glaucoma 
suspect, but opined it as independent of her service-
connected pigment deposit disability in the left eye.  
Importantly, the April 2009 VA examiner stated that "corneal 
melanosis is a completely benign finding."  The examiner 
also specifically found that there are no manifestations of 
pain, rest requirements, or episodic incapacity that are 
attributable to the Veteran's left eye pigment deposit.  
Moreover, Goldmann visual field was performed for VA eye 
compensation examination in July 2009, which also found that 
both eyes are 20/20 visual acuity.  The July 2009 report 
concluded that both eyes are within normal limits.

Applying the above diagnostic criteria to the facts of this 
case, the Board finds no basis to grant a compensable 
disability rating for the Veteran's left eye disability at 
any time since the initial grant of service connection.  The 
Board finds that she is not entitled to an increased initial 
rating based on visual acuity.  The Veteran fails to 
demonstrate that she has loss of visual acuity of 20/40 or 
worse in one eye and 20/50 or worse in the other.  See 38 
C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The 
Board also finds that the Veteran is not entitled to a 
compensable rating for loss of visual field, as on 
examination she was found to have no visual field deficits.  
See 38 C.F.R. § 4.84(a), DC 6080.  

In addition, the Board finds that the record does not 
demonstrate pain, rest-requirements, or episodic incapacity 
that would warrant a compensable rating.  While a minimum 
rating of 10 percent is to be assigned during active 
pathology for some conditions, the evidence does not show 
that the Veteran has any active condition listed in DCs 6000 
through 6009 that would warrant the assignment of a 10 
percent rating.  38 C.F.R. § 4.84, DCs 6000-6009 (2008).  VA 
treatment records and the Veteran's VA compensation 
examination do not show active pathology of an unhealed eye 
injury, particularly relating to her left eye pigment deposit 
(DC 6009).  There are also no demonstrated active pathologies 
of uveitis (DC 6000), keratitis (DC 6001), scleritis (DC 
6002), iritis (DC 6003), cyclitis (DC 6004), choroiditis (DC 
6005), retinitis (DC 6006), recent intraocular hemorrhage (DC 
6007), or detached retina (DC 6008).

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of her claim.  
She is competent, as a layman, to report on that as to which 
she has personal knowledge, such as the existence of 
difficulty with her vision.  She stated in her July 2000 
substantive appeal that she feels as if "a piece of flesh" 
is in her eye, with many periods of flare-ups.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, there is 
such a marked contrast between her reported symptomatology 
and the objective clinical findings, the Board must determine 
which is more probative.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And the Board 
finds that the objective evidence is more probative than her 
descriptions of the severity of her symptoms.  The Board 
bases this determination partly on the notion that, if in 
fact her symptoms were as severe as alleged, including 
insofar as frequency of alleged flare-ups, they would have 
been evident when examined, but they were not - certainly 
not to the level required for a higher 10 percent rating.  

Since the Veteran's left eye disability has never been more 
than 0-percent disabling at any time since the effective date 
of service connection, the Board cannot "stage" this 
rating.  Fenderson, 12 Vet. App at 125-26.  And as the 
preponderance of the evidence is against her claim for an 
initial compensable rating for this disability, the "benefit-
of-the-doubt" rule is inapplicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's left eye disability has markedly 
interfered with her employment, meaning above and beyond that 
contemplated by her 0 percent schedular rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  Her evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for the left eye 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


